EXHIBIT 10.3

UltraStrip Systems, Inc.

3515 S.E. Lionel Terrace

Stuart, FL 34997







May 26, 2006







Mr. Stephen R. Johnson

UltraStrip Systems, Inc.

3515 S.E. Lionel Terrace

Stuart, FL 34997




Re:

Management Compensation Adjustment Plan




Dear Mr. Johnson:




The Management Compensation Adjustment Plan (the “Plan”) is designed to address
the Company’s need to conserve cash outflow as well as to enable the Management
Team to be incentivized to produce revenue in the near-term and earn more than
would be the case without this Program. This letter is an amendment to your
existing Employment Agreement with UltraStrip Systems, Inc. (“UltraStrip” or the
“Company”), a copy of which is annexed as Exhibit A and represents your
agreement to be bound by the Plan, a copy of which is attached as Exhibit B.  If
after any six-month review, the President and Chief Executive Officer
determines, in his sole discretion, that your performance for the period has not
been satisfactory, he may:




(i)

determine that  the options that are to vest for that period will not vest or
will vest in whole or in part; and

(ii)

determine to  pay you all,  part or none of the commissions for that period.  




You acknowledge that the sums due which were owed to you under your Employment
Agreement for the period January 1, 2006 through the date of this amendment,
which sums you did not receive, have been waived and will not be paid to you in
the future.  The new option grant is subject to your execution of UltraStrip’s
standard Stock Option Agreement and the subordination provision which has been
added to it.  Additionally, if you hold any unvested options, the options are
forfeited and will not be returned to you.




Additionally, if any review is not satisfactory to the President and Chief
Executive Officer, he may refer your review to the Compensation Committee and
Board of Directors to consider your continued status of employment. A
termination may be deemed to be for cause notwithstanding more limited cause in
your Employment Agreement.  In all other respects, your Employment Agreement is
ratified and confirmed.





--------------------------------------------------------------------------------

Mr. Stephen R. Johnson

May 26, 2006

Page 2













Please sign a copy of this letter agreement evidencing your agreement to be
bound.




Very truly yours,










J.C. “Jim” Rushing III

Chief Financial Officer

JCR/cdv

Enclosures




I hereby agree to the foregoing:




__________________________

Stephen R. Johnson








--------------------------------------------------------------------------------




Exhibit A










Contained in the Form 10-QSB filed with the Securities and Exchange Commission
on April 20, 2004.





--------------------------------------------------------------------------------

Exhibit B




UltraStrip Systems, Inc.

May, 2006 Management Compensation Adjustment Plan

Revenue Producing Executive Management Staff

24 Month Incentive Compensation Program Proposal

(Including Performance-based Restricted Stock Option Program)




Executives
in the

Program

 

Current

Contract

 

Current
Actual

Pay Rate

 

Proposed

Payrate

 

Options Vesting After (subject to 6 month review)

 

Commissions awards(Notes 2-4)

 

after
6 Mos

 

after
12 Mos

 

after
18 Mos

 

after
24 Mos

 

UES

 

ETI

 

Consoli-
dated

                                  

Dennis McGuire

     

$

325,000

     

$

225,000

     

$

225,000

     

 

250,000

     

 

250,000

     

 

250,000

     

 

250,000

     

  

     

  

     

 

3.0

%

 

      

     

   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

Jim Rushing

 

$

210,000

 

$

185,000

     

$

185,000

     

 

150,000

     

 

150,000

     

 

150,000

     

 

150,000

     

  

     

  

     

 

1.0

%

 

      

     

                        

Steve Johnson

  

250,000

  

225,000

     

 

125,000

     

 

125,000

     

 

125,000

     

 

125,000

     

 

125,000

     

 

2.0

%

  

     

 

1.0

%

 

      

     

                        

Mickey Donn

  

137,000

  

125,000

     

 

125,000

     

 

125,000

     

 

125,000

     

 

125,000

     

 

125,000

     

  

     

 

2.0

%

 

1.0

%

 

      

     

                        

John Odwazny

  

165,000

  

150,000

     

 

100,000

     

 

62,500

     

 

62,500

     

 

62,500

     

 

62,500

     

 

1.0

%

  

     

 

1.0

%

 

      

     

                        

Jackie McGuire

  

125,000

  

115,000

     

 

75,000

     

 

62,500

     

 

62,500

     

 

62,500

     

 

62,500

     

 

NA

     

 

NA

     

 

NA

                                  

Totals

 

$

1,212,000

 

$

1,025,000

     

$

835,000

     

 

775,000

     

 

775,000

     

 

775,000

     

 

775,000

     

  

     

  

     

   




Notes:




1

This "program" is not a guaranteed 24 month contract but a program to compensate
results requiring a six month interval review by the CEO/Board to continue the
next six months performance and program.  

2

Commission rates apply to any revenue whatsoever. That is product or service
sales as well as transactions to "monetize" technology portfolio inventory
during the period. Consolidated means USSI consolidated revenues including both
Subsidiaries.

3

Commissions are payable quarterly within two weeks after "collection" of final
quarterly revenues based on the Company's 10QSB Filing not on recording of the
sale.  

4

Payment of Division Presidents & COO commissions include both a % for his
division as well as a smaller % for consolidated to incentivize each Officer to
execute cooperative effort to grow the entire company as well as his own
division. Options grants incentivize Officers to help improve share price and
encourage the adherance to the Proposed Rate reduced from current and contract
levels by allowing the sale of Officer shares after we file the S-8 Registration
for Officers and Directors.  

5

Grants will be for an exercise price of market closing price on the date of
grant and will be exercisable for the vested portion any time within a five year
period. Unvested grants will be forfeited if the six month review process
determines the Executive's participation in this program is ceased  or
additional options vesting bonus is cancelled.  

6

Six month reviews will be conducted by the CEO for Executives in the program and
by the Compensation Committee for the CEO, Jackie McGuire and Mickey Donn.

7

All existing unvested Options as of the effective date of this program are
forfeited as well as any "Current Contract" salaries accrued since January 1,
2006 in excess of the amount of Current Actual salaries paid to the effective
date of this Program. Salaries deferred from prior to 2006 remain a deferred
obligation of the Company to the Executive.









